Exhibit 10(x)

 

 

 

SIGMA–ALDRICH CORPORATION

$100,000,000

7.687% Senior Notes due September 12, 2010

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated: September 12, 2000

 

 

 



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

  

AUTHORIZATION OF NOTES

   1

SECTION 2.

  

SALE AND PURCHASE OF NOTES

   1

SECTION 3.

  

CLOSING

   2

SECTION 4.

  

CONDITIONS TO CLOSING

   2

Section 4.1.

  

Representations and Warranties

   2

Section 4.2.

  

Performance; No Default

   2

Section 4.3.

  

Compliance Certificates

   2

Section 4.4.

  

Opinions of Counsel

   3

Section 4.5.

  

Purchase Permitted by Applicable Law, etc.

   3

Section 4.6.

  

Sale of Other Notes

   3

Section 4.7.

  

Intentionally Deleted

   3

Section 4.8.

  

Private Placement Number

   3

Section 4.9.

  

Changes in Corporate Structure

   3

Section 4.10.

  

Proceedings and Documents

   3

SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   4

Section 5.1.

  

Organization; Power and Authority

   4

Section 5.2.

  

Authorization, etc

   4

Section 5.3.

  

Disclosure

   4

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries

   4

Section 5.5.

  

Financial Statements

   5

Section 5.6.

  

Compliance with Laws, Other Instruments, etc.

   5

Section 5.7.

  

Governmental Authorizations, etc.

   5

Section 5.8.

  

Litigation; Observance of Statutes and Orders

   6

Section 5.9.

  

Taxes

   6

Section 5.10.

  

Title to Property; Leases

   6

Section 5.11.

  

Licenses, Permits, etc.

   6

Section 5.12.

  

Compliance with ERISA

   7

Section 5.13.

  

Private Offering by the Company

   8

Section 5.14.

  

Use of Proceeds; Margin Regulations

   8

Section 5.15.

  

Existing Indebtedness

   8

Section 5.16.

  

Foreign Assets Control Regulations, etc.

   8

Section 5.17.

  

Status under Certain Statutes

   8

Section 5.18.

  

Environmental Matters

   9

SECTION 6.

  

REPRESENTATIONS OF THE PURCHASER

   9

Section 6.1.

  

Purchase for Investment

   9

 

i



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 6.2.

  

Source of Funds

   9

SECTION 7. INFORMATION AS TO COMPANY

   11

Section 7.1.

  

Financial and Business Information

   11

Section 7.2.

  

Officer’s Certificate

   13

Section 7.3.

  

Inspection

   14

SECTION 8.

  

PREPAYMENT OF THE NOTES

   14

Section 8.1.

  

Intentionally Deleted

   14

Section 8.2.

  

Optional Prepayments with Make-Whole Amount

   14

Section 8.3.

  

Allocation of Partial Prepayments

   14

Section 8.4.

  

Maturity; Surrender, etc.

   15

Section 8.5.

  

Purchase of Notes

   15

Section 8.6.

  

Make-Whole Amount

   15

Section 8.7.

  

Change in Control

   17

SECTION 9.

  

AFFIRMATIVE COVENANTS

   18

Section 9.1.

  

Compliance with Law

   18

Section 9.2.

  

Insurance

   18

Section 9.3.

  

Maintenance of Properties

   19

Section 9.4.

  

Payment of Taxes

   19

Section 9.5.

  

Corporate Existence, etc.

   19

Section 9.6.

  

Pari Passu Ranking

   19

Section 9.7.

  

Line of Business

   20

SECTION 10.

  

NEGATIVE COVENANTS

   20

Section 10.1.

  

Transactions with Affiliates

   20

Section 10.2.

  

Merger, Consolidation, etc.

   20

Section 10.3.

  

Maintenance of Consolidated Net Worth

   21

Section 10.4.

  

Limitation on Consolidated Indebtedness

   21

Section 10.5.

  

Limitation on Priority Debt

   21

Section 10.6.

  

Sale of Assets

   21

Section 10.7.

  

Limitations on Liens

   21

SECTION 11.

  

EVENTS OF DEFAULT

   23

SECTION 12.

  

REMEDIES ON DEFAULT, ETC.

   25

Section 12.1.

  

Acceleration

   25

Section 12.2.

  

Other Remedies

   26

Section 12.3.

  

Rescission

   26

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, etc.

   26

SECTION 13.

  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

   27

Section 13.1.

  

Registration of Notes

   27

Section 13.2.

  

Transfer and Exchange of Notes

   27

Section 13.3.

  

Replacement of Notes

   27

SECTION 14.

  

PAYMENTS ON NOTES

   28

 

ii



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 14.1.

  

Place of Payment

   28

Section 14.2.

  

Home Office Payment

   28

SECTION 15.

  

EXPENSES, ETC.

   29

Section 15.1.

  

Transaction Expenses

   29

Section 15.2.

  

Survival

   29

SECTION 16.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

   29

SECTION 17.

  

AMENDMENT AND WAIVER

   29

Section 17.1.

  

Requirements

   29

Section 17.2.

  

Solicitation of Holders of Notes

   30

Section 17.3.

  

Binding Effect, etc.

   30

Section 17.4.

  

Notes Held by Company, etc.

   31

SECTION 18.

  

NOTICES

   31

SECTION 19.

  

REPRODUCTION OF DOCUMENTS

   31

SECTION 20.

  

CONFIDENTIAL INFORMATION

   32

SECTION 21.

  

SUBSTITUTION OF PURCHASER

   33

SECTION 22.

  

MISCELLANEOUS

   33

Section 22.1.

  

Successors and Assigns

   33

Section 22.2.

  

Payments Due on Non-Business Days

   33

Section 22.3.

  

Severability

   34

Section 22.4.

  

Construction

   34

Section 22.5.

  

Counterparts

   34

Section 22.6.

  

Governing Law

   34

 

SCHEDULE A

   —    Information Relating to Purchasers

SCHEDULE B

   —    Defined Terms

SCHEDULE 4.9

   —    Changes in Corporate Structure

SCHEDULE 5.3

   —    Disclosure Materials

SCHEDULE 5.4

   —    Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

   —    Financial Statements

SCHEDULE 5.8

   —    Certain Litigation

SCHEDULE 5.11

   —    Patents, etc.

SCHEDULE 5.14

   —    Use of Proceeds

SCHEDULE 5.15

   —    Existing Indebtedness

SCHEDULE 10.7(f)

   —    Existing Liens

EXHIBIT 1

   —    Form of 7.687% Senior Note due September 12, 2010

EXHIBIT 4.4

   —    Form of Opinion of Special Counsel for the Company

 

iii



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SIGMA–ALDRICH CORPORATION

3050 SPRUCE STREET

ST. LOUIS, MISSOURI 63103

7.687% SENIOR NOTES due September 12, 2010

September 12, 2000

TO EACH OF THE PURCHASERS LISTED IN

    THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

Sigma–Aldrich Corporation, a Delaware corporation, together with its successors
and assigns (the “Company”), agrees with you as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company has authorized the issue and sale of $100,000,000 aggregate
principal amount of its 7.687% Senior Notes due September 12, 2010 (the “Notes”,
such term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement or the Other Agreements (as hereinafter defined)).
The Notes shall be substantially in the form set out in Exhibit 1, with such
changes therefrom, if any, as may be approved by you and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at the Closing provided
for in Section 3, Notes in the principal amount specified opposite your name in
Schedule A at the purchase price of 100% of the principal amount thereof.

Contemporaneously with entering into this Agreement, the Company is entering
into separate Note Purchase Agreements (the “Other Agreements”) identical with
this Agreement with each of the other purchasers named in Schedule A (the “Other
Purchasers”), providing for the sale at such Closing to each of the Other
Purchasers of Notes in the principal amount specified opposite its name in
Schedule A. Your obligation hereunder and the obligations of the Other
Purchasers under the Other Agreements are several and not joint obligations and
you shall have no obligation under any Other Agreement and no liability to any
Person for the performance or nonperformance by any Other Purchaser thereunder.



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by you shall occur at the
offices of Bryan Cave, LLP, 211 North Broadway, One Metropolitan Square, Suite
3600, St. Louis, Missouri 63102 at 10:00 a.m. CDT, at a closing (the “Closing”)
on September 12, 2000 or on such other Business Day thereafter on or prior to
October 1, 2000 as may be agreed upon by the Company and you. At the Closing the
Company will deliver to you the Notes to be purchased by you in the form of a
single Note dated the date of the Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to:
Firstar Bank, N.A., ABA# 081-000-210, Account #1005017999, Account Name:
Sigma-Aldrich Corporation. If at the Closing the Company shall fail to tender
such Notes to you as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to your satisfaction, you
shall, at your election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights you may have by reason of such
failure or such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the time of
the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Schedule 5.14) no Default or Event of
Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreements.

 

2



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 4.4. Opinions of Counsel. You shall have received an opinion in form and
substance satisfactory to you, dated the date of the Closing from Bryan Cave,
counsel for the Company, covering the matters set forth in Exhibit 4.4 and
covering such other matters incident to the transactions contemplated hereby as
you or your counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to you).

Section 4.5. Purchase Permitted by Applicable Law, etc. On the date of the
Closing your purchase of Notes shall (i) be permitted by the laws and
regulations of each jurisdiction to which you are subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including, without limitation, Regulation G, T or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer’s Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to the Other Purchasers and the Other Purchasers shall purchase the
Notes to be purchased by them at the Closing as specified in Schedule A.

Section 4.7. Intentionally deleted.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been requested by and obtained for the Notes by the Purchaser.

Section 4.9. Changes in Corporate Structure. Except as specified in
Schedule 4.9, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

Section 4.10. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your counsel, and you and your counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.

 

3



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to you as of the Date of the Closing that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Other
Agreements and the Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, etc. This Agreement and the Other Agreements and the
Notes have been duly authorized by all necessary corporate action on the part of
the Company, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company has executed and delivered to you that
certain Commitment dated August 9, 2000 which contained a Term Sheet (the “Term
Sheet”) summarizing the main terms relating to the transactions completed
herein. Except as disclosed in Schedule 5.3, this Agreement, the Term Sheet, the
documents, certificates or other writings identified in Schedule 5.3 and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Term Sheet
or as expressly described in Schedule 5.3, or in one of the documents,
certificates or other writings identified therein, or in the financial
statements listed in Schedule 5.5, since December 31, 1999 there has been no
change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.

(a) Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.

 

4



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

Section 5.5. Financial Statements. The Company has delivered to each Purchaser
copies of the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes.

Section 5.6. Compliance with Laws, Other Instruments, etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(x) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under any Material: (i) indenture; (ii) mortgage; (iii) deed of
trust; (iv) loan; (v) purchase or credit agreement; (vi) lease; (vii) corporate
charter or by-laws; or (viii) any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected, (y) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (z) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

Section 5.7. Governmental Authorizations, etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

 

5



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Taxes. As of September 15, 1999, the Company and its Subsidiaries
have filed all income tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The United
States Federal income tax liabilities of the Company and its Subsidiaries have
been determined, examined and accepted by the Internal Revenue Service and paid
for all fiscal years up to and including the fiscal year ended December 31,
1996.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective Material properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not have a Material Adverse Effect. All Material
leases are valid and subsisting and are in full force and effect in all material
respects.

Section 5.11. Licenses, Permits, etc. Except as disclosed in Schedule 5.11, the
Company and its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that are Material, without known conflict with the rights of
others, except for those conflicts that, individually or in the aggregate, would
not have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 5.12. Compliance with ERISA. To the best of the Company’s knowledge:

(a) the Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multi-employer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multi-employer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is approximately $42,600,000 as of
December 31, 1999.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to (i) the accuracy of your representation in Section 6.2 as to
the sources of the funds to be used to pay the purchase price of the Notes to be
purchased by you and (ii) the assumption, made solely for the purpose of making
such representation, that Department of Labor Interpretive Bulletin 75-2 with
respect to prohibited transactions remains valid in the circumstances of the
transactions contemplated herein.

 

7



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than you, who has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in Schedule 5.14. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221) other than the capital stock of the Company which will be
immediately retired or held by the Company as treasury stock, or for the purpose
of buying or carrying or trading in any securities under such circumstances as
to involve the Company in a violation of Regulation U of said Board
(12 CFR 224) or to involve any broker or dealer in a violation of Regulation T
of said Board (12 CFR 220). Margin stock does not constitute more than 0% of the
value of the consolidated assets of the Company and its Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than 0% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness. Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Company and its Subsidiaries as of July 31, 2000, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which exceeds $10,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

Section 5.16. Foreign Assets Control Regulations, etc. Neither the sale of the
Notes by the Company hereunder nor its use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 1935, as amended, the
Interstate Commerce Act, as amended, or the Federal Power Act, as amended.

 

8



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 5.18. Environmental Matters. Neither the Company nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
Except as otherwise disclosed to you in writing:

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

Section 6.1. Purchase for Investment. You represent that you are purchasing the
Notes for your own account or for one or more separate accounts maintained by
you or for the account of one or more pension or trust funds and not with a view
to the distribution thereof, provided that the disposition of your or their
property shall at all times be within your or their control. You understand that
the Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by you to pay the purchase price of the Notes to be purchased by you
hereunder:

(a) if you are an insurance company, the Source does not include assets
allocated to any separate account maintained by you in which any employee
benefit plan (or its related trust) has any interest, other than a separate
account that is maintained

 

9



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

solely in connection with your fixed contractual obligations under which the
amounts payable, or credited, to such plan and to any participant or beneficiary
of such plan (including any annuitant) are not affected in any manner by the
investment performance of the separate account; or

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of Prohibited Transaction Exemption (“PTE”) 90-1 (issued
January 29, 1990), or (ii) a bank collective investment fund, within the meaning
of the PTE 91-38 (issued July 12, 1991) and, except as you have disclosed to the
Company in writing pursuant to this paragraph (b), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

(d) the Source is a governmental plan; or

(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (e); or

(f) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA; or

(g) the Source is an “insurance company general account” within the meaning of
PTE 95-60 (issued July 12, 1995) and there is no employee benefit plan, treating
as a single plan, all plans maintained by the same employer or employee
organization, with respect to which the amount of the general account reserves
and liabilities for all contracts held by or on behalf of such plan, exceed 10%
of the total reserves and liabilities of such general account (exclusive of
separate account liabilities) plus surplus, as set forth in the NAIC Annual
Statement filed with your state of domicile.

 

10



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements. Within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements. Within 105 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been

 

11



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

made in accordance with generally accepted auditing standards, and that such
audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission shall be deemed to satisfy
the requirements of this Section 7.1(b);

(c) SEC and Other Reports. Promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission;

(d) Notice of Default or Event of Default. Promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters. Promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(f) Requested Information. With reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes;

(g) Notices from Governmental Authority. Promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(h) Actions, Proceedings. Promptly after a Responsible Officer becomes aware of
the commencement thereof, notice of any action or proceeding relating to the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer setting forth:

(a) Covenant Compliance. The information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10 hereof, inclusive, during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

(b) Event of Default. A statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

 

13



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 7.3. Inspection. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default. If no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and,
with the consent of the Company (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default. If a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Intentionally deleted.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in a principal amount of not less than
$10,000,000 in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus accrued interest plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

14



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 8.4. Maturity; Surrender, etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least thirty (30) Business Days. If the
holders of more than 50% of the principal amount of the Notes then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
such fact and the expiration date for the acceptance by holders of Notes of such
offer shall be extended by the number of days necessary to give each such
remaining holder at least fifteen (15) Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

15



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) .30% plus (b) the yield to maturity implied by (i) the ask yields
reported, as of the close of business on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the “HP” (historical
price) pages for actively traded U.S. Treasury securities from the “PX1” page of
the Bloomberg Financial Markets screens, having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in U.S. Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. Such implied yield will be determined, if
necessary, by (1) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (2) interpolating
linearly between (A) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (B) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing

(i) such Called Principal into

(ii) the sum of the products obtained by multiplying

(A) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by

(B) the number of years (calculated to the nearest one-twelfth year) that will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

16



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control or Control Event. The Company will, within
fifteen (15) Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes unless notice in
respect of such Change in Control (or the Change in Control contemplated by such
Control Event) shall have been given pursuant to Section 8.7(b). If a Change in
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in Section 8.7(c) and shall be accompanied by the
certificate described in Section 8.7(g).

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless at least 30 days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
contemporaneously with such action, it prepays all Notes required to be prepaid
in accordance with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) and Section 8.7(b) shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.7(a), such date shall be not less than 45 days and not
more than 60 days after the date of such offer. If the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
60th day after the date of such offer.

(d) Acceptance and Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least fifteen (15) days prior to the Proposed
Prepayment Date. The failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.7 shall be deemed to constitute an
acceptance of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in
Section 8.7(f).

 

17



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(f) Deferral of Obligation to Purchase. The obligation of the Company to prepay
Notes pursuant to the offers accepted in accordance with Section 8.7(d) is
subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of: (i) any such deferral of the date of prepayment;
(ii) the date on which such Change in Control and the prepayment are expected to
occur; and (iii) any determination by the Company that the efforts to effect
such Change in Control have ceased or been abandoned (in which case the offers
and acceptances made pursuant to this Section 8.7 in respect of such Change in
Control shall be deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.7;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) the last date upon which the offer can be accepted or
rejected, and setting forth the consequences of failing to provide an acceptance
or rejection, as provided in Section 8.7(d); (vi) that the conditions of this
Section 8.7 have been fulfilled; and (vii) in reasonable detail, the nature and
date or proposed date of the Change in Control.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. The Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
on the business, operations, affairs, financial condition, properties or assets
of the Company and its Subsidiaries taken as a whole.

Section 9.2. Insurance. The Company will and will cause each of its Subsidiaries
to maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

 

18



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 9.3. Maintenance of Properties. The Company will and will cause each of
its Subsidiaries to maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
would not, individually or in the aggregate, have a Material Adverse Effect on
the business, operations, affairs, financial condition, properties or assets of
the Company and its Subsidiaries taken as a whole.

Section 9.4. Payment of Taxes. The Company will and will cause each of its
Subsidiaries to file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, provided that
neither the Company nor any Subsidiary need pay any such tax or assessment if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect on the business,
operations, affairs, financial condition, properties or assets of the Company
and its Subsidiaries taken as a whole.

Section 9.5. Corporate Existence, etc. The Company will at all times preserve
and keep in full force and effect its corporate existence. Subject to
Sections 10.2 and 10.6, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect on the business, operations, affairs,
financial condition, properties or assets of the Company and its Subsidiaries
taken as a whole.

Section 9.6 Pari Passu Ranking. The Notes shall at all times rank pari passu,
without preference or priority, with all other outstanding, unsecured,
unsubordinated obligations of the Company, present and future, that have not
been accorded preferential rights.

 

19



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 9.7. Line of Business. The Company will, and will cause each of its
Subsidiaries to carry on their business in substantially the same manner and in
substantially the same fields as such business is carried on and maintained as
of the date of the Closing.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.2. Merger, Consolidation, etc. The Company shall not consolidate with
or merge with any other corporation or convey, transfer or lease substantially
all of its assets in a single transaction or series of transactions to any
Person (except that a Subsidiary of the Company may: (x) consolidate with or
merge with, or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to the Company or another
Subsidiary of the Company; and (y) convey, transfer or lease all of its assets
in compliance with the provisions of Section 10.6) unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent corporation organized and existing under the
laws of the United States or any State thereof (including the District of
Columbia), and, if the Company is not such corporation, such corporation shall
have executed and delivered to each holder of any Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement, the Other Agreements and the Notes; and

(b) the Successor Corporation would he permitted to incur at least $1.00 of
additional Indebtedness owing to a Person other than a Subsidiary or Successor
Corporation; and

(c) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation that shall theretofore have become such in the manner prescribed in
this Section 10.2 from its liability under this Agreement or the Notes.

 

20



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 10.3. Maintenance of Consolidated Net Worth. The Company will not, at
any time, permit Consolidated Net Worth to be less than $750,000,000.

Section 10.4. Limitation on Consolidated Indebtedness. The Company will not, at
any time permit Consolidated Indebtedness to exceed 55% of the Consolidated
Capitalization.

Section 10.5. Limitation on Priority Debt. The Company will not, at any time,
permit Priority Debt to exceed 30% of the Consolidated Net Worth as of the then
most recently ended fiscal quarter of the Company.

Section 10.6. Sale of Assets. The Company will not, and will not permit any
Subsidiary to, make any asset sale unless:

(a) the Book Value of the property subject to such asset sale, together with the
aggregate Book Value of all property of the Company and its Subsidiaries that
were the subject of an asset sale during the then current fiscal year of the
Company, would not exceed 20% of Consolidated Total Assets determined as of the
end of the then most recently ended fiscal year of the Company; and, provided
further that the cumulative Book Value of all property sold in accordance with
this Section 10.6 will not exceed 30% of Consolidated Total Assets existing at
the end of the most recent fiscal quarter; or

(b) the sale proceeds equal or exceed the fair market value (as determined in
the good faith opinion of the board of directors of the Company) and where sale
proceeds are used to acquire productive assets or to reduce Indebtedness not
subordinate to these Notes within twelve (12) months of the asset sale; and

(c) in the event of any asset sale in accordance with Section 10.6 (a) or (b),
immediately after giving effect to such asset sale, no Default or Event of
Default would exist.

Section 10.7. Limitations on Liens. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:

(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

 

21



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(b) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

(c) any attachment or judgment Lien, unless the judgment it secures shall not,
within sixty (60) days after the entry thereof, have been discharged or
execution thereof stayed pending appeal;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(e) Liens on property or assets of any Subsidiary securing Indebtedness owing to
the Company or to another Subsidiary;

(f) Liens existing on the date of this Agreement and securing Indebtedness of
the Company and its Subsidiaries as listed on Schedule 10.7(f);

(g) any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of property (or any improvement thereon) acquired
or constructed by the Company or a Subsidiary after the date of the Closing,
provided that:

(i) any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),

(ii) the principal amount of the Indebtedness secured by any such Lien shall at
no time exceed an amount equal to 100% of the lesser of (A) the cost to the
Company or such Subsidiary of the property (or improvement thereon) so acquired
or constructed and (B) the fair market value (as determined in good faith by the
board of directors of the Company) of such property (or improvement thereon) at
the time of such acquisition or construction, and

 

22



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(iii) any such Lien shall be created contemporaneously with, or within180 days
after, the acquisition or construction of such property;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, and (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property;

(i) any Lien renewing, extending or refunding any Lien permitted by paragraphs
(a) through (h) of this Section 10.7, provided that: (i) the principal amount of
Indebtedness secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced; (ii) such Lien is
not extended to any other property; (iii) immediately after such extension,
renewal or refunding no Default or Event of Default would exist; and (iv) the
weighted average life to maturity of the Indebtedness secured by such Lien(s) is
not reduced;

(j) other Liens not otherwise permitted by paragraphs (a) through (i) provided
that such Liens be considered Priority Debt.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 10.3, 10.4, 10.5 or 10.6;

(d) the Company defaults in the performance of or compliance with any term
contained in Sections 10.1, 10.2, 10.7, 10.8, 10.9, or 10.10 and such default is
not remedied within fifteen (15) days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

23



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(e) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b), (c) and
(d) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (e) of Section 11); or

(f) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g) the Company or any Subsidiary is in default (as principal or as guarantor or
other surety): (i) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (ii) in the performance of or compliance with any term
of any evidence of any Indebtedness in an aggregate outstanding principal amount
of at least $10,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared due and
payable before its stated maturity or before its regularly scheduled dates of
payment; or

(h) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

24



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(j) an uninsured final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Net Worth, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i), (ii), (iv), (v) and (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

25



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) of Section 12.1, the holders of not less than 50%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or

 

26



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note at the
principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or his attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $1,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

 

27



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, the
Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in St. Louis, Missouri at the principal office of the Company in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.

 

28



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. The Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the

 

29



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

rate or change the time of payment or method of computation of interest or of
the Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes or any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

(c) Amendment or Waiver in Contemplation of Transfer. Any amendment or waiver
made pursuant to this Section 17.2 by a holder of Notes that has transferred or
has agreed to transfer its Notes to the Company, any Subsidiary or any Affiliate
of the Company and has provided or has agreed to provide such amendment or
waiver as a condition to such transfer shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
that would not have been or would not be so effected or granted but for such
amendment or waiver (and the amendments or waivers of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect, except solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

30



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 17.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasury Director, or at such other address
as the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation: (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of

 

31



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 19 shall not
prohibit the Company or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary (including, without limitation,
any oral information that is specifically identified by the Company to your
representatives as “confidential” at the time that such information is received
by you), provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by you or any
person acting on your behalf, (c) otherwise becomes known to you other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to you under Section 7.1 that are otherwise publicly
available. You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you and not use
(except as contemplated by this Agreement), trade while in possession of, or
disclose (to outside third parties) such Confidential Information, provided that
you may deliver or disclose Confidential Information to (i) your directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by your Notes) and such directors, officers, employees, agents,
attorneys and affiliates will be subject to the terms of this Section 20,
(ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or, subject to
reasonable prior notice and provided such Confidential Information is identified
prominently as being confidential, any similar organization or any nationally
recognized rating agency that requires access to information about your
investment portfolio, or (viii) subject to reasonable prior notice and provided
such Confidential Information is identified prominently as being confidential,
any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or

 

32



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

other legal process, (y) in connection with any litigation to which you are a
party or (z) if an Event of Default has occurred and is continuing, to the
extent you may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under your Notes and this Agreement. You agree to cooperate with the
Company or any Subsidiary, to the extent the Company or such Subsidiary seeks to
object to, or file pleadings or motions with respect to (all objections,
pleadings and the like at the sole expense of the Company, including
reimbursement to each holder of the Notes from the Company for any out of pocket
costs, fees and/or expenses that such Noteholder may incur as a result of such
cooperation), any disclosure pursuant to Clause (vii) (except in the case of the
National Association of Insurance Commissioners) or pursuant to Clause (viii).
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

 

33



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Illinois excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

SIGNATURE PAGE TO FOLLOW

 

34



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours,

 

SIGMA–ALDRICH CORPORATION

By:   /s/ Kirk Richter

Name: Kirk Richter

Title: Treasurer

 

By:   /s/ Karen Miller

Name: Karen Miller

Title: Controller

The foregoing is hereby

agreed to as of the

date thereof.

STATE FARM LIFE INSURANCE COMPANY

By:   /s/ Lyle Triebwasser

Name: Lyle Triebwasser

Its: Senior Investment Officer

 

By:   /s/ Julie Pierce

Name: Julie Pierce

Its: Investment Officer

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By:   /s/ Lyle Triebwasser

Name: Lyle Triebwasser

Its: Senior Investment Officer

 

By:   /s/ Julie Pierce

Name: Julie Pierce

Its: Investment Officer

 

35



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

INFORMATION RELATING TO PURCHASERS

STATE FARM LIFE INSURANCE COMPANY

TAX ID #37-0533090

Participation Amount: $95,000,000

Wire Transfer Instructions:

The Chase Manhattan Bank

ABA No. 021000021

SSG Private Income Processing

A/C #900-9-000200

For Credit To Account Number G 06893

Ref. PPN # 826552 A* 2

Rate: 7.687%

Maturity Date: September 12, 2010

Send notices (as well as a photocopy of the original security) to:

State Farm Life Insurance Company

Investment Dept. E-10

One State Farm Plaza

Bloomington, IL 61710

Send confirms to:

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Send the original security (via registered mail) to:

Chase Manhattan Bank

Attn: Barbara Walsh

(North America Insurance)

3 Chase Metrotech Center-6th Floor

Brooklyn, New York 11245

Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:

State Farm Insurance Companies

One State Farm Plaza E-8

Bloomington, Illinois 61710

Attn: Investment Legal E-8

Larry Rottunda, Investment Counsel

 

SCHEDULE A-1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

STATE FARM LIFE & ACCIDENT ASSURANCE COMPANY

TAX ID #37-0805091

Participation Amount: $5,000,000

Wire Transfer Instructions:

The Chase Manhattan Bank

ABA No. 021000021

SSG Private Income Processing

A/C #900-9-000200

For Credit To Account Number G 06895

Ref. PPN # 826552 A* 2

Rate: 7.687%

Maturity Date: September 12, 2010

Send notices (as well as a photocopy of the original security) to:

State Farm Life and Accident Assurance Company

Investment Dept. E-10

One State Farm Plaza

Bloomington, IL 61710

Send confirms to:

State Farm Life and Accident Assurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Send the original security (via registered mail) to:

Chase Manhattan Bank

Attn: Barbara Walsh

(North America Insurance)

3 Chase Metrotech Center-6th Floor

Brooklyn, New York 11245

Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:

State Farm Insurance Companies

One State Farm Plaza E-8

Bloomington, Illinois 61710

Attn: Investment Legal E-8

Larry Rottunda, Investment Counsel

 

SCHEDULE A-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company. For
purposes of this Agreement, the Purchaser shall not be considered an Affiliate
by virtue of its common stock ownership in the Company.

“Book Value” means the applicable property’s original cost less its accumulated
depreciation all in accordance with GAAP.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois are required or authorized to be
closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Change in Control” means any of the following events or circumstances: (a) if
any Person or Persons acting in concert together with Affiliates thereof, shall
in the aggregate, directly or indirectly, control or own (beneficially or
otherwise) more than 50% (by number of shares) of the issued and outstanding
[voting] stock of the Company.; or (b) if any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act), become the “beneficial owners” (as such term
is used in Rule 13d-3 under the Exchange Act as in effect on the date of the
Closing), directly or indirectly, of more than 50% of the total voting power of
all classes then outstanding of the Company’s voting stock.

“Closing” is defined in Section 3.

 

SCHEDULE B-1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Sigma-Aldrich Corporation, a Delaware corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Capitalization” means the sum of Consolidated Indebtedness and
Consolidated Net Worth.

“Consolidated Indebtedness” means, as of any date of determination, the total of
all Indebtedness of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time: (a) the total assets of the Company
and its Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries; minus (b) the total
liabilities of the Company and its Subsidiaries which would be shown as
liabilities on a consolidated balance sheet of the Company and its Subsidiaries
as of such time prepared in accordance with GAAP; minus (c) any consolidated
balance sheet foreign currency translation adjustment.

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Company and its Subsidiaries as of such time prepared in accordance with
GAAP, after eliminating all amounts properly attributable to minority interests,
if any, in the stock and surplus of Subsidiaries.

“Control Event” means: (a) the execution by the Company or any of its
Subsidiaries or Affiliates of any agreement or letter of intent with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change in Control; or (b) the execution of any written agreement which, when
fully performed by the parties thereto, would result in a Change in Control; or
(c) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

 

SCHEDULE B-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of: (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Chase
Manhattan Bank in New York, New York as its “base” or “prime” rate.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of:

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

 

Schedule B-3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” with respect to any Person means, at any time, without
duplication, including both short and long term obligations,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person [excluding: (i) contingent “earn-out” liabilities relevant to the
Company’s

 

Schedule B-4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

acquisition of First Medical Incorporated, contingent “earn-out” liabilities
which are not anticipated (by the Company) to be Material; and (ii) accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property];

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money)
excluding letters of credit backing up worker’s compensation claims, bid bonds
and other similar obligations (incurred in the Company’s and its Subsidiary’s
ordinary course of business which are not, on an accumulated basis, Material;

(f) Swaps of such Person, excluding foreign forward currency contracts; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
subsequent holder of a Note, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole which, on a cumulative consolidated basis, exceeds 5% of the
Company’s Consolidated Total Assets.

 

Schedule B-5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

“Material Adverse Effect” means a material adverse effect on: (i) the financial
condition or operations of the Company and its Subsidiaries taken as a whole;
(ii) the ability of the Company to perform its obligations under this Agreement
and the Notes; and (iii) the legality, validity or enforceability of this
Agreement or the Notes.

“Multi-employer Plan” means any Plan that is a “multi-employer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Other Agreements” is defined in Section 2.

“Other Purchasers” is defined in Section 2.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Priority Debt” means, without duplication, the sum of (a) all Indebtedness of
the Company secured by any Lien with respect to any property owned by the
Company or any

 

Schedule B-6

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

of its Subsidiaries per Section 10.7(j); and (b) all Indebtedness of
Subsidiaries (except Indebtedness owed to the Company or a Subsidiary).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Successor Corporation” has the meaning set forth in Section 10.2 (a)

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the

 

Schedule B-7

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

“Term Sheet” means the summary of terms and conditions of the Financing that was
attached to the August 9, 2000 Revised Commitment Letter.

 

Schedule B-8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

EXHIBIT 1

FORM OF NOTE

SIGMA–ALDRICH CORPORATION

7.687% SENIOR NOTE DUE SEPTEMBER 12, 2010

 

No. ____    September 12, 2000 $                PPN 826552 A* 2

FOR VALUE RECEIVED, the undersigned, SIGMA–ALDRICH CORPORATION (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [State Farm Entity] or registered
assigns, the principal sum of One Hundred Million DOLLARS ($100,000,000) on
September 12, 2010 with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of
7.687% per annum from the date hereof, payable semiannually, on the 12th day of
March and September in each year, commencing on March 12, 2001, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) 9.687% or (ii) 2% over the rate of interest publicly announced by
Chase Manhattan Bank from time to time in New York, New York as its “base” or
“prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in St. Louis, Missouri or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreements referred to below.

This Note is issued pursuant to the Note Purchase Agreement, dated as of
September 12, 2000 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Senior Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice of law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

 

SIGMA–ALDRICH CORPORATION By:    

Name: Kirk Richter

Title: Treasurer

 

By:    

Name: Karen Miller

Title: Controller

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Schedule 4.9

CHANGES IN CORPORATE STRUCTURE

Subsequent to December 31, 1999, the Company completed the acquisitions of ARK
Scientific GmbH Biosystems, First Medical, Inc. and Amelung GmbH. Under the
terms of the acquisition agreements, the Company assumed certain liabilities of
these entities. The liabilities assumed were primarily accounts payable and
other liabilities incurred in the normal course of business by the acquired
entities, in each case less than $1,000,000.

In the acquisition of First Medical, Inc. the Company paid at closing an
existing loan of First Medical, Inc. of approximately $550,000.

In the acquisition of Amelung GmbH, the Company assumed and, in effect,
cancelled a loan of $3,000,000 payable to the Company.

 

SCHEDULE 4.9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Schedule 5.3

DISCLOSURE MATERIALS

Discontinued Operations

As disclosed in its annual report for the year ending December 31, 1999, the
Company announced on November 22, 1999, its strategic decision to seek a buyer
for its B-Line Systems metal business. On March 27, 2000, the Company reached an
agreement to sell B-Line Systems to Cooper Industries, Inc. On May 1, 2000, the
Company completed the sale to Cooper Industries, Inc. for $425.2 million. The
buyer is reviewing a purchase price adjustment, which is expected to add
approximately $6 million to the initial purchase price of $425.2 million. A
portion of the funds received from the sale reduced short-term borrowings.
Additional funds were used to continue share repurchase, for acquisitions and
other general corporate purposes.

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Schedule 5.4

Subsidiaries

Sigma-Aldrich

Corporation

Subsidiaries List

 

Name of Entity - Principal Place of Business

   Description of
Operations    State of
Incorporation    Inc.

Sigma-Aldrich Corporation - St. Louis, MO

   Research Chemicals    Delaware    1975

1       Sigma-Aldrich Co. (Illinois)

   Research Chemicals    Illinois    1996

(A) Sigma Chemical Company - St. Louis, MO

   Research Chemicals    Missouri    1996

(i) Sigma Second Street Redevelopment Corporation

   Real Estate Holding    Missouri    1983

(i) Barton/Second Streets Redevelopment Corp.

   Real Estate Holding    Missouri    1988

 

SCHEDULE 5.4-1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

  

(i) Barton Real Estate Holdings, Inc.

   Real Estate Holding    Missouri    1988   

(i) Sigma Redevelopment Corporation

   Real Estate Holding    Missouri    1979   

(i) 3506 South Broadway Redevelopment Corp.

   Real Estate Holding    Missouri    1995   

(i) Second President Properties Company

   Research Chemicals    Missouri    1988   

(i) Midwest Consultants Co. - St. Louis, MO

   Research Chemicals    Missouri    1971

*

  

(ii) Little Creek Farm, Inc. - Leslie, MO

   Dormant/Inactive    Missouri    1980

*

  

(i) Sigma F & D Division, Inc.

   Dormant/Inactive    Missouri    1974

*

  

(i) Sigma-Aldrich Marketing, Inc. - St. Louis, MO

   Dormant/Inactive    Missouri    1990

*

  

(i) Pathfinder Laboratories Company

   Dormant/Inactive    Missouri    1987

*

  

(i) Planetary Chemical Inc.

   Dormant/Inactive    Missouri    1951

*

  

(i) Sigma Pharmaceutical Co.

   Dormant/Inactive    Missouri    1971   

(B) Sigma-Aldrich Chemie Holding GmbH (Germany)

   Research Chemicals    Germany    1985

 

SCHEDULE 5.4-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

  

(i) Sigma-Aldrich Chemie GmbH (Germany)

   Research Chemicals    Germany    1974   

(ii) Sigma-Aldrich Laborchemikalien GmbH (Germany)

   Research Chemicals    Germany    1997   

(i) Sigma-Aldrich Producktions GmbH (Germany)

   Research Chemicals    Germany    1998   

(i) Amelung (Germany)

   Research Chemicals    Germany    2000   

(i) ARK Scientific GmbH (Germany)

   Research Chemicals    Germany    2000   

(C) Sigma-Aldrich S.r.l.- Milano, Italy

   Research Chemicals    Italy    1987

++

  

(D) Sigma-Aldrich Chemie Verwaltungs GmbH - Munich, Germany

   Research Chemicals    Germany    1983

++

  

(E) Sigma-Aldrich Grundstucksverwaltung GmbH & Co. K.G. - Munich, Germany

   Research Chemicals    Germany    1974

#

  

(F) Sigma-Aldrich N.V./S.A. - Bornem, Belgium

   Research Chemicals    Belgium    1984   

(i) Sigma Chemie B.V. (The Netherlands)

   Research Chemicals    Holland    1995

 

SCHEDULE 5.4-3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

  

(G) Sigma-Aldrich Israel, Ltd. - Rehovot, Israel

   Research Chemicals    Israel    1969   

(H) 6Aldrich Chemical Foreign Holding Company - Milwaukee, WI

   Holding Company    Missouri    1989   

(i) Sigma-Aldrich Chimie S.N.C. Partnership - Cedex, France

   Research Chemicals    France    1989   

(ii) Sigma-Aldrich Chimie S.a.r.l. (France) - Cedex, France

   Research Chemicals    France    1987   

(I) 6Sigma Chemical Foreign Holding Company (Missouri)

   Holding Company    Missouri    1989   

(J) 1,2 Aldrich Chemical Company, Inc. - Milwaukee, WI

   Research Chemicals    Delaware    1996

*

  

(i) GLM Holdings, Inc. - Milwaukee, WI

   Dormant/Inactive    Wisconsin    1991

*

  

1(i) Aldrich-Boranes, Inc.

   Dormant/Inactive       1972   

(K) Sigma-Aldrich Business Holdings, Inc.

   Real Estate Holding    Delaware    1996

 

SCHEDULE 5.4-4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

  

(i) Sigma-Aldrich Research Biochemicals, Inc. - Natick, MA

      Delaware    1997

*

  

(i) Research Biochemicals Limited Partnership

   Dormant/Inactive           1997   

(L) Sigma-Aldrich Lancaster, Inc.

   Research Chemicals    Missouri    1996   

(i) Carbolabs, Inc. - Bethany, CT

   Research Chemicals    Conneticut    1969   

(i) Techcare Systems, Inc. - Redwood, CA

   Research Chemicals    California    1984   

(ii) MedChem, Ltd. (Russia)

   Research Chemicals    Russia    1997   

(iii) SAFLab (Russia)

   Research Chemicals    Russia    1999   

(ii) TechMed Biochem, Ltd. (Russia)

   Research Chemicals    Russia    1994   

(i) Chemical Trade, Ltd. (Russia)

   Research Chemicals    Russia    1996   

(M) 3,4,5 Sigma-Genosys, Inc - Woodlands, Texas

   Research Chemicals    Texas    1987   

(N) Sigma Diagnostics, Inc. - St. Louis, MO

   Research Chemicals    Missouri    1996   

(i) First Medical, Inc. (California)

         2000   

(O) Supelco, Inc. - Bellefonte, PA

   Chromotography         Delaware    1996

 

SCHEDULE 5.4-5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

   *    (P) James F. Burns Co., Inc.    Dormant/Inactive       1972    *    (Q)
KL Acquisition Corp.    Dormant/Inactive       1990 2       Sigma-Aldrich Inc. -
St. Louis, MO    Sales & Marketing    Wisconsin    1996          of Chemical
Products       3       Sigma- Aldrich Finance Co. - Hamilton, Bermuda    Holding
Company    Missouri    1996 4       Sigma-Aldrich & Subs Foreign Sales
Corporation - Barbados    FSC    Barbados    1994 5       Sigma-Aldrich Company,
Ltd. - Poole, England    Research
Chemicals    United Kingdom    1987    *    (A) Sigma- Aldrich Holding, Ltd.
(U.K.)    Dormant/Inactive    United Kingdom    1985      

(i) Sigma-Genosys Limited (UK)

   Research
Chemicals    United Kingdom    1997    *   

(i) Sigma Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1963    *   

(ii)Wessex Biochemicals Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1963    *   

(i) Aldrich Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1959    *   

(ii) Webnest, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1973

 

SCHEDULE 5.4-6

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

   *  

(i) Bristol Organics Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1970    *  

(i) B-Line Systems Limited (U.K.)

   Dormant/Inactive    United Kingdom    1990

6

   **  

Fluka Holding AG – Buchs, Switzerland

   Holding Compnay    Switzerland    1950     

(A) Fluka Chemie GmbH (Switzerland)

   Research Chemicals    Switzerland    1999     

(B) Fluka Production GmbH (Switzerland)

   Research Chemicals    Switzerland    1999     

(i) Fluka GmbH (Switzerland)

   Holding Company    Switzerland    1999    *  

(C) Fluka Chemical Corp. (Delaware)

   Dormant/Inactive    Delaware    1996    *  

(D) Fluka Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1967

7

    

Sigma-Aldrich Foreign Holding Company - St. Louis, Missouri

   Holding Company    Missouri    1989     

(A) Sigma-Aldrich Handels GmbH - Vienna, Austria

   Research Chemicals    Austria    1993     

(B) Sigma-Aldrich de Argentina S.A. - Buenos Aires, Argentina

   Research Chemicals    Argentina    1997    +  

(C) Sigma-Aldrich Pty., Limited - N.S.W. 2154, Australia

   Research Chemicals    Australia    1991     

(D) Sigma-Aldrich Quimica Brasil Ltda. - Sao Paulo, Brazil

   Research Chemicals    Brazil    1992

 

SCHEDULE 5.4-7

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(E)

  

Sigma-Aldrich spol.. s.r.o. - Czech Republic

   Research Chemicals    Czech Republic    1992

(F)

  

Sigma-Aldrich Canada, Ltd. - Ontario, Canada

   Research Chemicals    Canada    1980

(G)

  

Sigma-Aldrich Denmark A/S - Denmark

   Research Chemicals    Denmark    1998

(H)

  

Ya-Kemia Oy - Helsinki, Finland

   Research Chemicals    Finland    1994

(I)

  

Sigma-Aldrich (OM) Ltd. - Athens, Greece

   Research Chemicals    Greece    1997

(J)

  

Sigma-Aldrich Kft. - Budapest, Hungary

   Research Chemicals    Hungry    1993

(K)

  

Sigma-Aldrich India (Bangalore) Branch

   Research Chemicals    India    1992

(L)

  

Sigma-Aldrich Financial Services Limited - Dublin, Ireland

   Holding Company    Ireland    1998

(M)

  

Sigma-Aldrich Ireland Ltd.- Dublin, Ireland

   Research Chemicals    Ireland    1997

(N)

  

Sigma-Aldrich Japan K.K. - Tokyo, Japan

   Research Chemicals    Japan    1994

(O)

  

Sigma-Aldrich Korea, Ltd. - Seoul, Korea

   Research Chemicals    Korea    1995

(P)

  

Sigma-Aldrich Quimica, S.A. de C.V. (Mexico)

   Research Chemicals    Mexico    1993

(Q)

  

Sigma-Aldrich Norway AS - Oslo, Norway

   Research Chemicals    Norway    1996

(R)

  

Sigma-Aldrich Sp. zo.o - Piznan, Poland

   Research Chemicals    Poland    1994

 

SCHEDULE 5.4-8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

(S)

   Sigma-Aldrich Quimica S.A. - Madrid, Spain    Research Chemicals    Spain   
1989    (i) Sigma-Aldrich Quimica S.A. (Portugal) Branch    Research Chemicals
   Portugal    1998

(T)

   Sigma-Aldrich Sweden AB - Stockholm, Sweden    Research Chemicals    Sweden
   1954

(U)

   Sigma-Aldrich Pte, Ltd. (Singapore)    Singapore    Singapore    1994    (i)
Sigma-Aldrich (M) Sdn. Bhd.- Kuala Lumpur, Malaysia    Malaysia    Malaysia   
1997    (i) Sigma-Aldrich Pte. Ltd., (Taiwan) Branch    Taiwan    Taiwan   

(V)

   Sigma-Aldrich Pty. Ltd. - Midrand, South Africa    Research Chemicals   
South Africa    1995

 

SCHEDULE 5.4-9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

The above symbols represent the following:

 

* Dormant/Inactive Company

 

- Branch Office

 

+ Ownership interest is: 99 shares Sigma-Aldrich Foreign Holding Co.; 1 share
Frank Wicks (with agreement requiring the transfer of the share upon termination
of employment.)

 

- Sigma-Aldrich Company Ltd. (UK) includes the following divisions: Scotland,
Sigma, Aldrich, Fluka, Sigma Production and Aldrich Production

 

** Ownership is as follows: Sigma-Aldrich Corporation owns 88.14% and Supelco,
Inc. owns 11.86% of Fluka Holding AG

 

++ Ownership is as follows: Sigma-Aldrich Co. owns 95% of Sigma-Aldrich
Grundstucksverwaltung GmbH & Co. K.G. (formerly Aldrich Chemie GmbH & Co. K.G. )
and Sigma-Aldrich Chemie Verwaltungs GmbH (formerly Aldrich Chemie Verwaltungs
G,bH) owns 5% of Sigma-Aldrich Grundstrcksverwaltung GmbH & Co. K.G.
Sigma-Aldrich Co. owns 100% of Sigma-Aldrich Chemie Verwaltungs GmbH.

 

- Sigma-Aldrich Foreign Holding Co. owns all but 1 share by Alfredo Jacobo
Sadler (naturalized Argentine citizen; with agreeemnt requiring the transfer of
the share upon termination of employment.)

 

# Belgium law requires 2 shareholders. Sigma-Aldrich Co. owns 1249 shares and
Sigma-Aldrich Corporation owns 1 share.

Additional Joint Venture and Partnership information.

 

1 Aldrich Chemical Company, Inc. and Aldrich-Boranes, Inc. own 59.5% and 0.5%
respectively, of AAPL Joint Venture

 

2 Aldrich Chemical Compnay, Inc. owns 39.11% of CAMAG Chemie-Erzeugnisse and
Adsorptionstechnik AG

 

3 Sigma-Genosys, Inc. and Science Tanaka, Ltd. own 50% each of Sigma-Genosys
Japan KK Joint Venture

 

4 Sigma-Genosys, Inc. and Glen Research Corporation own 50.1% and 49.9%
respectively of Genosys Biotin Partners partnership.

 

5 Sigma-Genosys, Inc. own s 37.5% of Chemicus, Inc.

 

6 Ownership interest in Sigma-Aldrich Chimie SNC partnership (France): Sigma
Chemical Foreign Holding Co. 23% and Aldrich Chemical Foreign Holding Co. 77%.

 

SCHEDULE 5.4-10

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SCHEDULE 5.5

FINANCIAL STATEMENTS

The following Financial Statements are included in and provided with the 1999
Sigma-Aldrich Corporation Annual Report:

 

Consolidated Statements of Income for the years ended December 31, 1999, 1998
and 1997   

 

Consolidated Balance Sheets as of December 31, 1999 and 1998

  

 

Consolidated Statement of Stockholders’ Equity for the years ended December 31,
1999, 1998 and 1997

  

 

Consolidated Statements of Cash Flows for the years ended December 31, 1999,
1998 and 1997

  

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SCHEDULE 5.8

Certain Litigation

None.

 

SCHEDULE 5.8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SCHEDULE 5.11

Patents, Etc.

None

 

SCHEDULE 5.11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

SCHEDULE 5.14

Use of Proceeds

Proceeds of the sale of the Notes are to be used by the Company:

 

1) to reduce short term borrowings;

 

2) to finance future acquisitions;

 

3) to continue share repurchase program;

 

4) to pay income tax liabilities related to the gain on the sale of B-Line
Systems;

 

5) for other general corporate purposes.

 

SCHEDULE 5.14

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Schedule 5.15

OUTSTANDING INDEBTEDNESS

SIGMA-ALDRICH

CORPORATION

Schedule of Indebtedness

As of July 31, 2000

 

Payable to

   Amount
Outstanding
(in U. S.
Dollars)    Currency    Interest
Rate     Date Due    Security

Firstar Bank, N.A. St. Louis, MO

   $ 75,501,000    USD    6.9875 %   Revolving
credit
facility    Unsecured

Bank of Tokyo Mitsubishi Tokyo, Japan

     4,388,640    JPY    0.90 %   Revolving
credit
facility    Unsecured

Sanwa Bank Tokyo, Japan

     3,977,205    JPY    0.85 %   Revolving
credit
facility    Unsecured

Commerzbank Heidenheim, Germany

     229,652    DM      2002    Warehouse facility
Steinheim,
Germany

Bank BPPC Lyon, France

     248,368    FFR    5.30 %   Bank
overdraft
facility    Unsecured

ABN - Amro Lyon, France

     1,006,913    FFR    4.75 %   Bank
overdraft
facility    Unsecured

Fluka Chemie AG Pension Fund Buchs, Switzerland

     223,954    CHF    4.25 %   Current
account    None

 

SCHEDULE 5.14

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

Schedule 10.7(f)

Existing Liens

Mortgage Holder Commerzbank Heidenheim, Germany

Mortgaged Property Warehouse, Steinheim, Germany

Property Owner Sigma-Aldrich Grundstucksverwaltung GmbH & Co. K.G.

Balance due on Mortgage at July 31, 2000 DM 484,375

Payment Schedule DM 96,875 semi-annually

 

SCHEDULE 10.7(f)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(x) (continued)

 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters to be Covered in the

Opinions of the Special Counsel to the Company

1. The Company and each of its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.

2. The Company and each of its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other Material agreements
attached to the applicable Opinion as Schedule A.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.

6. No litigation questioning validity of documents.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations G, T or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

Exhibit 4.4(a)

(to Note Purchase Agreement)